DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Canner (GB 2536268) in view of Boe (US 8,313,717).
Regarding claim 1, Canner discloses an aerosol generator for medically active liquids configured and adapted for the generation of an inhalable mist, vapor, or spray, comprising:
 a) a housing (12); b) a reservoir (16) within the housing (Figure 1) for holding a medically active liquid (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The reservoir is capable of performing the claimed function); c) a pumping unit (20); d) a nozzle (14), but fails to disclose the nozzle characterized in that the nozzle has a main axis and at least three ejection channels adapted to eject the medically active liquid along respective ejection trajectories, wherein at least two collision points are provided at which at least two of said ejection trajectories intersect with one another, and wherein further, all ejection angles at which the individual trajectories leave the nozzle are identical, or at least one of said ejection angles differs from the other ejection angles.
Boe discloses a nozzle (Figure 7) characterized in that the nozzle has a main axis (Figure 7, the nozzle is bi-sected between the two inner most channels), and at least three ejection channels (Figure 7, four channels lead to exits 6 to eject fluid) adapted to eject liquid along respective ejection trajectories (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight, Figure 7), wherein at least two collision points are provided at which at least two of said ejection trajectories intersect with one another (Figure 7 depicts the two inner ejections and the two outer ejections colliding).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner with the disclosures of Boe, replacing the nozzle structure of Canner with that of Boe, providing a nozzle (Boe, Figure 7) characterized in that the nozzle has a main axis (Boe, Figure 7, the nozzle is bi-sected between the two inner most channels), and at least three ejection channels (Boe, Figure 7, four channels lead to exits 6 to eject fluid) adapted to eject liquid along respective ejection trajectories (Boe, The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight, Figure 7), wherein at least two collision points are provided at which at least two of said ejection trajectories intersect with one another (Boe, Figure 7 depicts the two inner ejections and the two outer ejections colliding), in order to provide for improved atomization and/or mixing of the fluid streams, as disclosed by Boe (Column 8, lines 32-33).
While it appears to be suggested, Boe is unclear whether all ejection angles at which the individual trajectories leave the nozzle are identical, or at least one of said ejection angles differs from the other ejection angles. Boe discloses the general condition of optimizing impingement distance by adjusting channel distance or channel exit angle (Column 8, lines 29-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner with the disclosures of Boe, providing all ejection angles at which the individual trajectories leave the nozzle are identical, or at least one of said ejection angles differs from the other ejection angles since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Boe to optimize the nozzle of Canner providing a nozzle wherein all ejection angles at which the individual trajectories leave the nozzle are identical, or at least one of said ejection angles differs from the other ejection angles, in order to provide for optimized impingement distance.
Canner in view of Boe further discloses a generator wherein the medically active liquid is delivered in a single dose (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight. "It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)"; The liquid is capable of being delivered in a single dose, dependent upon ones interpretation of a single dose).

    PNG
    media_image1.png
    681
    616
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the at least two, or all collision points are located on different planes (Boe, Figure 7).
Regarding claim 3, Canner in view of Boe discloses an aerosol generator according to claim 1, wherein all of the nozzle’s ejection channels have a same cross section (Boe, Figure 7 and Column 7, lines 60-63)
Regarding claim 4, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein all of the nozzle’s ejection channels are connected to a same liquid reservoir (Figure 1), such that all collision points can be fed with a same liquid (The structure provides for the claimed function).
Regarding claim 5, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein at least two of the nozzle’s ejection channels are connected to an upstream arranged common mixing chamber (Examiner’s Annotated Figure 2; The mixing chamber is upstream of the outlet).

    PNG
    media_image2.png
    386
    478
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 6, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein two of the at least three ejection channels form a pair (Boe, Figure 7, the inner channels form a pair and the outer channels form a pair), but fails to disclose the nozzle further comprising a main feed channel arranged to connect to an upstream end of the first ejection channel, and a cross channel that connects said main feed channel with the upstream end of the second ejection channel.
Boe Figure 5 discloses a nozzle that includes a main feed channel (Examiner’s Annotated Figure 1) arranged to connect to an upstream end of a first ejection channel (Examiner’s Annotated Figure 1), and a cross channel (Examiner’s Annotated Figure 1) that connects the main feed channel with the upstream end of a second ejection channel (Examiner’s Annotated Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner in view of Boe with the disclosures of Boe Figure 5, providing  the nozzle to include a main feed channel (Examiner’s Annotated Figure 1) arranged to connect to an upstream end of the first ejection channel (Boe, Figure 7, outer channel left), and a cross channel (Examiner’s Annotated Figure 1) that connects the main feed channel (Examiner’s Annotated Figure 1) with the upstream end of the second ejection channel (Boe Figure 7, inner channel left), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid to the nozzle outlets for discharge, in a device where the nozzle path is not a critical element.
Regarding claim 7, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the nozzle is constructed from a three-dimensional rotation symmetric basic shape (Figure 1).
Regarding claim 8, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the nozzle has at least two collision points (Boe, Figure 7), but fails to disclose wherein at least one of said ejection angles differs from the other ejection angles.
Boe discloses a configuration wherein one ejection angle of a pair is differ from the other ejection angle of a pair (Figure 5; Each pair includes two passages, each with different ejection angles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner in view of Boe with the disclosures of Boe Figure 5, providing at least one of said ejection angles to differ from other ejection angles, as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including a desired mixing and impingement of fluid streams in a system where the impingement angle is not a critical element.
Regarding claim 10, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the at least two, or all the collision points are located on different planes (Boe, Figure 7).
Regarding claim 16, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the aerosol generator is a handheld device (As best understood, the device is handheld).
Regarding claim 17, Canner in view of Boe discloses the aerosol generator according to claim 1, additionally comprising an applicator piece (18) for oral application (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The piece is capable of performing the claimed function).
Regarding claim 18, Canner in view of Boe discloses the aerosol generator according to claim 17, but is silent as to whether the applicator piece is a mouthpiece.
Canner discloses a prior art device wherein a mouthpiece is attached to a fluid exit for inhalation (Page 1, line 18-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner in view of Boe with the disclosures of Canner, providing the applicator piece to be a mouthpiece, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of the atomized fluid for inhalation.
Regarding claim 19, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein the at least two collision points, or all the collision points are located on the main axis (Boe, Figure 7).
Regarding claim 20, Canner in view of Boe discloses the aerosol generator according to claim 1, but fails to disclose wherein at least one of the at least two collision points is offset from the main axis.
Boe (Figure 5) discloses a device wherein at least one of two collision points is offset from a main axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner in view of Boe to feature at least one of two collision points offset from the main axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 21, Canner in view of Boe discloses the aerosol generator according to claim 1, but fails to disclose wherein at least two of the ejection channels of the nozzle share a common inlet and have intersecting trajectories such as to form a pair or group of ejection channels.
Boe (Figure 3) discloses a configuration wherein at least two of the ejection channels of the nozzle share a common inlet and have intersecting trajectories such as to form a pair or group of ejection channels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Canner in view of Boe with the disclosures of Boe (Figure 3), providing at least two of the ejection channels of the nozzle to share a common inlet and have intersecting trajectories such as to form a pair or group of ejection channels, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 22, Canner in view of Boe discloses the aerosol generator according to claim 1, wherein all of the ejection channels of the nozzle have distinct inlets (Canner Figure 1 and Boe Figure 7).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Regarding limitations drawn to a “single dose,” as highlighted in the interview, the limitation “single dose,” is broad, as a single dose may vary. While Applicant highlights the intended behavior that amounts to a single dose, the disclosure/claim language fails to put forth the structure that delineates a single dose. As such, Applicant’s amendments are not sufficient to overcome the rejection. Examiner recommends highlighting structure that delineates a single dose, in order to overcome the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752